DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10976849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The closest prior art is Rhe et al. (U.S. Patent Publication 20180348929 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a dummy line located between the line and the connection line, wherein the line is electrically connected to the first pattern through the connection part at the portion of the second region between the second pattern and the third pattern, and the line and the first pattern are not directly connected.", in the context of the rest of the claimed limitations.
Regarding claim 15:
Rhe et al. (U.S. Patent Publication 20180348929 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a connection line in the non-sensing area, the connection line being located between the first pattern and the line and electrically connected to the second pattern and the third pattern; and a connection part electrically connected to the first pattern and the line, wherein the connection part overlaps a portion of the line and a portion of the connection line.", in the context of the rest of the claimed limitations.
	Claims 2 – 14 and 16 - 20 depend on claims 1, 15 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693